31 A.3d 1179 (2011)
303 Conn. 903
STATE of Connecticut
v.
Robert S. BUIE.
SC 18887
Supreme Court of Connecticut.
Decided November 17, 2011.
Neal Cone, senior assistant public defender, in support of the petition.
Bruce R. Lockwood, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 777, 21 A.3d 550, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that, in the context of a search of a private home, the apparent authority doctrine does not violate article first, § 7, of the constitution of Connecticut?"